Citation Nr: 0831881	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-43 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include generalized anxiety disorder with 
depressed mood. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from February 1982 until 
August 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.  The March 2003 rating decision also denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

This matter was previously before the Board in October 2006 
and was remanded for further development.  After completing 
the requested development to the extent possible, a May 2008 
supplemental statement of the case denied the claim, which 
was then returned to the Board for further appellate 
consideration.  As previously noted in the October 2006 Board 
remand, the veteran perfected an appeal on the issue of 
entitlement to service connection for PTSD, but he expressed 
his desire to withdraw this claim in a letter received by the 
Board in April 2006.  

The veteran's representative was sent a letter dated June 2, 
2008 requesting the submission of a VA Form 646.  The 
veteran's representative was advised that if no response was 
received within 60 days, the case would be returned to the 
Board.  The record does not reflect that the veteran's 
representative responded to this letter.


FINDING OF FACT

Generalized anxiety disorder with depression is shown by the 
competent clinical evidence of record to be related to the 
veteran's active military service.




CONCLUSION OF LAW

Generalized anxiety disorder with depression was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  A remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran.  
Soyini v.  Derwinski, 1 Vet. App. 540 (1991). 

Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board initially notes that the record contains a report 
of a VA examination conducted in May 2007 that revealed an 
Axis I diagnosis of generalized anxiety disorder with 
depression.  Therefore, the Board finds that the first 
element of a service connection claim, that of a current 
disability, has been met.  

A report of medical enlistment examination, dated in December 
1981, reveals a normal psychological evaluation.  The service 
medical records disclose that the veteran was seen in April 
1988 when he reported a history of an episode of stress 
hyperventilation.  It was noted that this had resolved with a 
"shot."  In December 1993, a mental health clinic treatment 
note stated that the veteran had an absence related to 
significant psychosocial stressors.  The service medical 
record also revealed that the veteran had problems with 
excessive drinking in service.  See Narrative Summary, dated 
in February 1994 (reflecting a discharge diagnosis of alcohol 
dependence).  A report of medical examination, conducted in 
May 1994 (a few months prior to the veteran's discharge from 
service), reflects a normal psychological evaluation.  Post 
service clinical records reflect that the veteran was 
diagnosed with depression/anxiety by M.W.C., M.D., when seen 
in February 1998.  A VA treatment note dated in July 2004 
reflects a diagnosis of generalized anxiety disorder with 
depressed mood and panic.  The veteran's VA treatment records 
also indicate a similar diagnosis in an August 2004 
psychiatric note, among others.

Regarding a medical nexus, the Board again notes the report 
of VA examination conducted in May 2007.  After reviewing the 
veteran's claims folder and performing a physical 
examination, the VA physician opined that it was "at least 
as likely as not that [the veteran's] current psychiatric 
disability manifested by anxiety and depression with panic 
symptoms and social anxiety . . . which are part and parcel 
of his generalized anxiety disorder with depression, is 
related to the veteran's active service."  Further, another 
VA physician provided an addendum, dated in November 2007, to 
the May 2007 VA examination report.  The VA physician noted 
in the addendum that the May 2007 VA examination report was 
reviewed and opined that the veteran's diagnoses of 
generalized anxiety disorder and depression have been ongoing 
since he was released from the service.  In the absence of 
any competent clinical evidence to the contrary and with 
resolution of doubt in favor of the veteran, the Board finds 
that service connection is warranted for generalized anxiety 
disorder with depression.  See 38 C.F.R. § 3.303(d); see also 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for generalized anxiety 
disorder with depression is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


